                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION


BONNIE BUFFORD,

             Plaintiff,

      V.                                               CV 118-034


NANCY A. BERRYHILL, Deputy
Commissioner for Operations ofthe Social
Security Administration,

             Defendant.



                                        ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES the final

decision of the Deputy Commissioner and REMANDS this case to the Deputy

Commissioner for further consideration in accordance with the Court's opinion.

      SO ORDERED this Z^^day of April, 2019, at Augusta, Georgia.

                                           J. RANDAl:fHALL,'CHIEF JUDGE
                                           UNITEP/STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA
